DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 5 May 2020.  Claims 1, 2, 4-6 and 8-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 18 and 19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1).
Per claim 1, Dolbakian discloses a mobile terminal (e.g., computing device 102 as shown in in Fig. 1), comprising: 
a display unit to display a specific home screen page among a plurality of 5home screen pages (e.g., swipe a finger 224 across the screen in order to cause a different screen of icons 242 to be displayed as shown in Fig. 2(c); column 2, lines 63-67 to column 3, lines 1-4); and 
a controller to execute an application corresponding to a specific icon included in the specific home screen page, in response to a touch input being applied to the specific icon (e.g., select the icon 262 using a finger 224 or other such object, as shown in FIG. 2(d); column 3, lines 4-11), 
wherein the controller generates a temporary home screen page 10associated with the application(e.g., contextual interface overlay 106 as shown in Fig. 1 ), in response to a touch input of a preset type applied during the execution of the application(column 2, lines 7-37), and 
wherein the temporary home screen page includes applications associated with the currently executed application (column 12, lines 37-65).  15
Dolbakian does not expressly disclose:
wherein the specific home screen page is displayed when the mobile terminal is in an idle state and in full screen;
wherein the controller generates the temporary home screen page based on an occurrence of an event related to the specific icon without a user input and displays the temporary home screen page in full screen on the display unit instead of the specific home screen page, 
wherein the event is an event of receiving information related to the application related to the specific icon from at least one of an external server and an external terminal;  and
wherein the controller deletes the temporary home screen page when a predetermined condition is satisfied and displays the specific home screen page in full screen instead of the temporary home screen page.

However, Shepherd discloses:
wherein the specific home screen page is displayed when the mobile terminal is in an idle state and in full screen (e.g., screen 902 as shown in Figs. 9A-9B; paragraph [0193], “FIGS. 9A-9B illustrate a user interface for interactive notification elements on a modal alert interface, in accordance with one embodiment.  The modal alert interface comprises a modal alert 905 displayed near the center of the screen 902 of device 901.  In some embodiments, the device 901 is device 100 and the screen 902 is screen 112.  In some embodiments, the modal alert 905 is displayed in the foreground and obscures any applications or interfaces that are displayed in the background ...  “);
wherein the controller generates the temporary home screen page based on an occurrence of an event related to the specific icon without a user input and displays the temporary home screen page in full screen on the display unit … In some embodiments, the modal alert 905 is displayed in the foreground and obscures any applications or interfaces that are displayed in the background.  The modal alert 905 further comprises an icon 910, a header 915, a main content 920, and option UI elements 925 and 930.  The icon 910, header 915, and main content 920 are similar to the icon A10, header 515, and main content 520 described above with reference to FIG. 5A and will not be further described here for brevity.  Unlike the lock screen interface (FIGS. 5A-5B), notification element center interface (FIGS. 7A-7B), or home screen interface (FIGS. 8A-8B), the modal alert interface automatically displays one or more option UI elements without receiving an input from the user…  “), 
wherein the event is an event of receiving information related to the application related to the specific icon from at least one of an external server (e.g., 3rd Party Server 1805 and Push Server 1810 as shown in Fig. 18A) and an external terminal (e.g., device 1800 as shown in Fig. 18A; paragraphs [0220-221]);  and
wherein the controller deletes the temporary home screen page when a predetermined condition is satisfied and displays the specific home screen page in full screen instead of the temporary home screen page (paragraph [0193], “ … The close UI element 930 is associated with closing the modal alert 905, thus ceasing to display the modal alert 905 in the foreground.  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive notifications of Shepherd in the contextual launch interface of Dolbakian for the purpose of allowing 
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian and Shepherd to obtain the invention as specified in claim 1.
Per claim 2, Dolbakian and Shepherd disclose the terminal of claim 1, wherein the temporary home screen page includes an icon of at least one of a recommended application recommended to be executed together with the currently executed application (Dolbakian, column 5, lines 20—29; column 7, lines 4--25), an Internet connection address (uniform resource locator; URL) providing a function related to the currently executed application, and an application executable without 20installation in the mobile terminal (Dolbakian, column 7, lines 4—25, “ … or can alternatively provide an icon to launch a browser window directed to a website that the user frequents to order movies or other media …  “).  
Per claim 4, Dolbakian and Shepherd disclose the terminal of claim 1, wherein the event related to the specific icon (Shepherd, e.g., icon 940) is a message reception event (Shepherd, e.g., icon 940) when an application corresponding to the specific icon is a message application (Shepherd, e.g., Fig. 9B illustrates wherein the controller generates the temporary home screen page based on messaging event 950; paragraph [0194]).  
Per claim 18
displaying a specific home screen page of a plurality of home screen 25pages on a display unit (e.g., swipe a finger 224 across the screen in order to cause a different screen of icons 242 to be displayed as shown in Fig. 2(c); column 2, lines 63-67 to column 3, lines 1-4);  52
executing an application corresponding to a specific icon included in the specific home screen page, in response to a touch input being applied to the specific icon (e.g., select the icon 262 using a finger 224 or other such object, as shown in FIG. 2(d); column 3, lines 4-11); and 
generating a temporary home screen page 10associated with the application(e.g., contextual interface overlay 106 as shown in Fig. 1 ), in response to a touch input of a preset type applied during the execution of the application(column 2, lines 7-37), 
wherein the temporary home screen page includes applications associated with the currently executed application (column 12, lines 37-65).  
Dolbakian does not expressly disclose:
wherein the specific home screen page is displayed when the mobile terminal is in an idle state and in full screen;
wherein the temporary home screen page is generated based on an occurrence of an event related to the specific icon without a user input and displays the temporary home screen page in full screen on the display unit instead of the specific home screen page, 
wherein the event is an event of receiving information related to the application related to the specific icon from at least one of an external server and an external terminal;  and
wherein the method further comprises deleting the temporary home screen page when a predetermined condition is satisfied and displaying the specific home screen page in full screen instead of the temporary home screen page.

However, Shepherd discloses:
wherein the specific home screen page is displayed when the mobile terminal is in an idle state and in full screen (e.g., screen 902 as shown in Figs. 9A-9B; paragraph [0193], “FIGS. 9A-9B illustrate a user interface for interactive notification elements on a modal alert interface, in accordance with one embodiment.  The modal alert interface comprises a modal alert 905 displayed near the center of the screen 902 of device 901.  In some embodiments, the device 901 is device 100 and the screen 902 is screen 112.  In some embodiments, the modal alert 905 is displayed in the foreground and obscures any applications or interfaces that are displayed in the background ...  “);
wherein the controller generates the temporary home screen page based on an occurrence of an event related to the specific icon without a user input and displays the temporary home screen page in full screen on the display unit instead of the specific home screen page (e.g., modal alert 905 as shown in Fig. 9A; paragraph [0193], “… In some embodiments, the modal alert 905 is displayed in the foreground and obscures any applications or interfaces that are displayed in the background.  The modal alert 905 further comprises an icon 910, a header 915, a main content 920, and option UI elements 925 and 930.  The icon 910, header 915, and main content 920 are similar to the icon A10, header 515, and main content 520 described above with reference to FIG. 5A and will not be further described here for brevity.  Unlike the lock screen interface (FIGS. 5A-5B), notification element center interface (FIGS. 7A-7B), or home screen interface (FIGS. 8A-8B), the modal alert interface automatically displays one or more option UI elements without receiving an input from the user…  “), 
wherein the event is an event of receiving information related to the application related to the specific icon from at least one of an external server (e.g., 3rd Party Server 1805 and Push Server 1810 as shown in Fig. 18A) and an external terminal (e.g., device 1800 as shown in Fig. 18A; paragraphs [0220-221]);  and
wherein the method further comprises deleting the temporary home screen page when a predetermined condition is satisfied and displaying the specific home screen page in full screen instead of the temporary home screen page (paragraph [0193], “ … The close UI element 930 is associated with closing the modal alert 905, thus ceasing to display the modal alert 905 in the foreground. “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive notifications of Shepherd in the contextual launch interface of Dolbakian for the purpose of allowing users to more efficiently perform actions in response received notifications without 
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian and Shepherd to obtain the invention as specified in claim 18.
Per claim 19, Dolbakian and Shepherd disclose the method of claim 18, wherein the temporary home screen page includes an icon of at least one of a recommended application recommended to be executed together with the currently executed application (Dolbakian, column 5, lines 20—29; column 7, lines 4--25), an Internet connection address (uniform resource locator; URL) providing a function related to the currently executed application, and an application executable without 20installation in the mobile terminal (Dolbakian, column 7, lines 4—25, “ … or can alternatively provide an icon to launch a browser window directed to a website that the user frequents to order movies or other media …  “).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1), and further in view of Jeon et al. (Hereinafter, Jeon, US 2014/0164943 A1).
5Per claim 5, Dolbakian and Shepherd disclose the terminal of claim 1, wherein the temporary home screen page includes icons of a plurality of applications(Dolbakian, e.g., contextual interface overlay 106 as shown in Fig. 1; column 2, lines 12--19 ), and but do not expressly disclose wherein the controller outputs at least one of the plurality of applications included in the temporary home screen page on the specific home 
However, Jeon discloses wherein the controller outputs at least one of the plurality of applications included in the temporary home screen page on the specific home screen page in the same arrangement manner as an output arrangement of the at least one 10application on the temporary home screen page when the at least one application is output to the specific home screen page (Fig. 4 illustrates wherein the controller outputs at least one of the plurality of applications included in the temporary home screen page 301 on the specific home screen page in the same arrangement manner as an output arrangement of the at least one 10application on the temporary home screen page when the at least one application is output to the specific home screen page 411; paragraph [0111]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Jeon in the contextual launch interface of Dolbakian and Shepherd for the purpose of for providing information that enables easier and quicker access to an item related to a context of a device as suggested by Jeon (Abstract]).
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Jeon to obtain the invention as specified in claim 5.
Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1), and further in view of Lee et al. (Hereinafter, Lee, US 2014/0059426 A1).
Per claim 6, Dolbakian and Shepherd disclose the terminal of claim 1, but do not expressly disclose wherein the predetermined condition being satisfied corresponds to when the currently executed application is terminated.  
Lee discloses wherein the controller deletes the temporary home screen page predetermined condition being satisfied corresponds to when the currently executed application is terminated (e.g. Figs. 7A-7C illustrates wherein the controller deletes the temporary home screen page, i.e., second page 720 as shown in Fig. 7B, when the currently executed application is terminated; paragraph [0064],” The controller 180 determines whether the specific situation is terminated at operation 530.  When the specific situation is terminated, the controller 180 terminates display of a corresponding page and controls the touch screen 110 to display a default page at operation 540.”; paragraph [0065], “… When the headphone is separated, the controller 180 controls the touch screen 110 to terminate display of the second page 720 and to display the third page, that is, a default page 750.  The default page 750 may be a page, that is, the first page 710 displayed before the headphone is connected…“).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Lee in the contextual launch interface of Dolbakian and Shepherd for the purpose of generating and displaying a user-customized page as suggested by Lee (Abstract]).
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Lee to obtain the invention as specified in claim 6.
20Per claim 8, Dolbakian and Shepherd disclose the terminal of claim 1, but does not expressly disclose wherein the controller deletes the temporary home screen page based on a user request after the temporary home screen page is generated.  
Lee discloses wherein the controller deletes the temporary home screen page wherein the controller deletes the temporary home screen page based on a user request after the temporary home screen page is generated (e.g., Steps 530-540 as shown in Fig. 5; paragraph [0063-0064]; Examiner’s Note: The user’s termination of a specific situation is broadly and reasonably interpreted as user’s request to delete the temporary home screen page.).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Lee in the contextual launch interface of Dolbakian and Shepherd for the purpose of generating and displaying a user-customized page as suggested by Lee (Abstract]).
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Lee to obtain the invention as specified in claim 8.
Per claim 9
wherein the controller, when a plurality of 25applications is being simultaneously executed, generates different temporary 50home screen pages respectively corresponding to the plurality of applications being executed, and 
wherein the different temporary home screen pages include applications associated with applications corresponding to the different temporary home 5screen pages, respectively.  
Lee discloses: 
wherein the controller, when a plurality of 25applications is being simultaneously executed, generates different temporary 50home screen pages respectively corresponding to the plurality of applications being executed(paragraph [0066]), and 
wherein the different temporary home screen pages include applications associated with applications corresponding to the different temporary home 5screen pages, respectively(e.g., first page 810 corresponding to earphone application 811 and second  page 820 corresponding to S Pen application 821).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Lee in the contextual launch interface of Dolbakian and Shepherd for the purpose of generating and displaying a user-customized page as suggested by Lee (Abstract]).
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Lee to obtain the invention as specified in claim 9.
Per claim 10, Dolbakian, Shepherd, and Lee disclose the terminal of claim 9, wherein the controller enters one of the different temporary home screen pages based on screen information displayed on the display unit (Lee, paragraph [0067]; Examiner’s Note: The user taps 842 on displayed earphone application information to move S Pen page to the Earphone page as shown in Fogs. 8A-8C.).  
Per claim 11, Dolbakian, Shepherd, and Lee disclose the terminal of claim 10, wherein the controller outputs a temporary home screen page related to the screen information displayed on the display unit based on the screen information at a time point when a user input requesting for the output of the temporary home screen page is applied (Lee, paragraph [0067]; Examiner’s Note: The user flicks 841 on displayed earphone application information to move S Pen page to the Earphone page as shown in Fogs. 8A-8C.).  
Per claim 12, Dolbakian, Shepherd, and Lee disclose the terminal of claim 1, but does not expressly disclose wherein the controller adds an icon of a specific application on the temporary home screen page based on a user request.  
Lee discloses wherein the controller adds an icon of a specific application on the temporary home screen page based on a user request (e.g., Figs. 7A-7C illustrate wherein the controller adds an icon 741 of a specific application 720 on the temporary home screen page 730 based on a user request, i.e., inserting earphone; paragraph [0065]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Lee in the 
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Lee to obtain the invention as specified in claim 12.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1),  Lee et al. (Hereinafter, Lee, US 2014/0059426 A1),  and further in view of Hwang et al. (Hereinafter, Hwang, US 2015/0339036 A1  ).
20Per claim 13, Dolbakian, Shepherd, and Lee disclose the terminal of claim 12, but do not expressly disclose wherein the controller outputs an application list including icons of applications, in response to a preset type of touch being applied to the temporary home screen page, and adds an icon of at least one application among the icons of the applications included in the application list, on the temporary home screen page, based on a user request.  
HwangHHwang discloses wherein the controller outputs an application list including icons of applications, in response to a preset type of touch being applied to the temporary home screen page, and adds an icon of at least one application among the icons of the applications included in the application list, on the temporary home screen page, based on a user request (Abstract; paragraphs [0008]; paragraph [0085]; paragraphs [0097-0098]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic device and a method of Hwang in the contextual launch interface of Dolbakian, Shepherd, and Lee for the purpose of constructing a home screen as suggested by Hwang.
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, Lee, and Hwang to obtain the invention as specified in claim 13.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1),  Lee et al. (Hereinafter, Lee, US 2014/0059426 A1), and further in view of Kim et al. (Hereinafter, Kim I, US 2018/0018084 A1).
Per claim 14, Dolbakian, Shepherd, and Lee disclose the terminal of claim 1, but do not expressly disclose wherein the temporary home screen page includes a plurality of applications divided into at least two groups based on preset criterion, and wherein the temporary home screen page displays the plurality of 5applications for the divided at least two groups.  
Kim I discloses wherein the temporary home screen page includes a plurality of applications divided into at least two groups based on preset criterion (paragraph [0057]), and wherein the temporary home screen page displays the plurality of applications for the divided at least two groups (paragraph [0059]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the display device of Kim I in the 
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, Lee, and Kim I to obtain the invention as specified in claim 14.
Claims 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1), and further in view of Park et al. (Hereinafter, Park, US 2015/0378707 A1).
Per claim 15, Dolbakian and Shepherd disclose the terminal of claim 1, but do not expressly disclose wherein the controller, when there is a specific application without being installed in the mobile terminal among the applications included in the temporary home screen page, installs the specific 10application on the mobile terminal based on a user request.  
Park disclose wherein the controller, when there is a specific application without being installed in the mobile terminal among the applications included in the temporary home screen page, installs the specific 10application (e.g., market application 10 on the home screen A as shown in Fig. 3(a) ) on the mobile terminal based on a user request(Rig. 2; paragraph [0105]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the mobile terminal and a method of Park in the contextual launch interface of Dolbakian and Shepherd for the purpose of for constructing a home screen as suggested by Park.
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Park to obtain the invention as specified in claim 15.
Per claim 16, Dolbakian, Shepherd, and Park disclose the terminal of claim 15, wherein the controller installs the specific application on the mobile terminal, in response to a user input for moving the specific application from the temporary home screen page to the specific home 15screen page (Park, paragraph [0018]; ), and controls the specific home screen page so that the specific application is displayed on the specific home screen page(Park, e.g., Fig. 10 illustrates controls the specific home screen page so that the specific application is displayed on the specific home screen page; paragraph [0111]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (Hereinafter, Dolbakian, US 10,261,672 B1) in view of Shepherd et al. (Hereinafter, Shepherd, US 2015/0350147 A1), and further in view of Kim et al. (Hereinafter, Kim II, US 2015/0227308 A1).
Per claim 17, Dolbakian and Shepherd disclose the terminal of claim 1, but do not expressly disclose wherein the controller displays an execution screen of the application on the display unit, in response to a detection of a drag 20input applied in a specific direction, in a state where the temporary home screen page is displayed on the display unit.  
Kim II discloses wherein the controller displays an execution screen of the application on the display unit, in response to a detection of a drag 20input applied in a specific direction, in a state where the temporary home screen page is displayed on the 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user terminal device and method of Kim in the contextual launch interface of Dolbakian and Shepherd for the purpose of display a home screen as suggested by Kim II.
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dolbakian, Shepherd, and Kim II to obtain the invention as specified in claim 17.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current Office Action does not rely on Foss or new reference US 2004-0098462.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173